—In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim against the County of Dutchess, the claimant appeals from an order of the Supreme Court, Dutchess County, dated June 29, 1978, which denied the application. Order affirmed, without costs or disbursements. On this record Special Term properly exercised its discretion in finding that the claimant was not so physically disabled as to justify a delay of more than three and one-half months after the 90-day time limitation provided in the statute had expired. O’Connor, J. P., Rabin and Mangano, JJ., concur.